DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/08/2021 has been entered since no claims were filed on 4/06/2021.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16, 18, 20-23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

 The term "highest efficiency range" in claim 1 is a relative term which renders the claim indefinite.  The term "highest efficiency range" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   
The remaining claims are rejected based on their dependency from a claim that has been rejected.
 

 
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-16, 18, 20-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2012/0121422 Al in view of Watkins US 3,251,196.
	Re claim 14, KIM et al. teach a ventilation unit designed for installation and use at a refrigeration plant comprising: a fan (30) and a heat exchanger (14) arranged in series with the fan, the fan is designed and positioned with regard to the heat exchanger so as to deliver, in operation, an air volume flow through the heat exchanger and out from the ventilation unit; the fan is designed as a diagonal fan, the diagonal fan has an angled edge (41) adjacent a corresponding angled flange opening (annotated fig) and a co-rotating cover disk (60) is secured radially outward (noting the disc extends past the fan blades radially, see “W” fig 2, which meets the limitations of “is secured radially outward”) on the diagonal fan covering the fan blades (noting the disc covers from one side), the diagonal fan is in a housing of the heat exchanger, the diagonal fan axially draws in the air volume flow during operation and blows the air volume flow out the flange opening diagonally, into ambient, at an angle relative to an axis of rotation (RA) (fig 1);  and the cold air volume flow can be directly drawn in and blown out by the diagonal fan into the refrigeration plant; (noting the flange is located inside the housing and thus meets the broad limitations of “in”; noting that according to the Merriam-Webster dictionary, the plain meaning of ‘in’ is used as a function word to indicate inclusion, location, or position within limits ),
 
    PNG
    media_image1.png
    729
    1117
    media_image1.png
    Greyscale

KIM et al. fail to explicitly teach details of the airflow.
Watkins  teach and the heat exchanger is designed to cool the air volume flow delivered into the refrigeration plant down to a mean delivery temperature of <= 15 degrees C (noting that Watkins teach a heat exchanger capable of meetings the air temperature , also noting Watkins teach a refrigerant plant since the term is broad, col 6, fig 3) in order to form a cold air volume to prevent frost under cold conditions (col 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the airflow as taught by Watkins   in the KIM et al. invention in order to advantageously provide a heat exchanger capable of cooling air to specific temperatures.

Additionally noting that for clarity, the recitation “… and Application No. 15/983,232Docket No.: 4191-000127-US the heat exchanger for the diagonal fan generates, by progressive frosting during operation , a flow resistance increasing from a starting flow resistance with a first resistance characteristic (A) to a frosting resistance with a second resistance characteristic (B) and the diagonal fan having a highest efficiency range in an area of a third resistance characteristic (C) of the heat exchanger, wherein the third resistance characteristic (C) lies between the first and the second resistance characteristic (A, B), and the resistance characteristics (A, B, C) include an increasing backpressure psf [Pa] plotted against a delivered air quantity qv [m3/h] …” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art of Kim et al. meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07. It is noted that the different resistance appears to be generated by different levels of frost formation during operation, as noted in the instant specification (paras 13 and 33) and thus do not require any additional structural details
Re claim 15, KIM et al. teach the diagonal fan is designed to draw in the air volume flow axially and to blow the air volume out diagonally at an angle of 100 - 800 with respect to an axis of rotation (RA) (fig 1).  
Re claim 16, KIM et al. teach the diagonal fan is designed and arranged in the ventilation unit to draw in the air volume flow axial through the heat exchanger and to blow the air volume out from the ventilation unit into the free surroundings (fig 1).  
 Re claim 18, KIM et al. teach the diagonal fan and the heat exchanger are joined together by a housing (10), the housing forms a closed flow duct for the air volume flow (fig 1).  
Re claim 20, KIM et al. teach the heat exchanger is designed as an evaporator (para 44).  
Re claim 21, KIM et al. teach  further comprising a guide (70), the guide is arranged in a blowout portion of the diagonal fan and designed to deflect the air volume flow blown out by the diagonal fan in a diagonal direction into an axial direction .  
Re claim 22, KIM et al. teach  the guide device is designed as a single piece on the diagonal fan (figs noting the guide and disc are formed into one piece and thus is considered a single piece).  
Re claim 23, KIM et al. teach  the guide device is designed to transform a spin of the air volume flow produced by the diagonal fan partly into static pressure (figs).  
Additionally noting that for clarity, the recitation “…transform a spin of the air volume flow produced by the diagonal fan partly into static pressure …” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
	Re claim 25, KIM et al. teach  the housing forms an air guidance for the air volume flow produced by the diagonal fan (figs).

Response to Arguments
Applicant’s arguments, see reply, filed 3/08/2021, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections been withdrawn. 
Applicant's arguments filed 3/08/2021 have been fully considered but they are not persuasive. 
Applicant argues that Kim ‘852 fails to teach details of the co rotating disc.  However, the scope of the independent claim has been changed in the latest reply and therefore the examiner is now relying on Kim ‘422 to teach the recited co-rotating disc (see detailed rejection above).  Therefore, the applicants’ arguments are not persuasive.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170016633 A1, US 20050163614 A1, US 20050186077 A1, US 20050260070 A1, US 20110318183 A1, US 20080006039 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218.  The examiner can normally be reached on 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON A JONES/Examiner, Art Unit 3763